Citation Nr: 0031847	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-11 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a pelvic girdle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active service from July 1968 to September 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision from the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).

A hearing was conducted by the undersigned Veterans Law Judge 
in Washington, D.C. in September 2000.  A transcript of that 
hearing has been associated with the record on appeal.


REMAND

The veteran and his representative contend, in essence, that 
an increased rating is warranted for the veteran's service-
connected pelvic injury residuals.  The veteran noted, as 
shown as part of a VA Form 21-4138, dated in April 1998, that 
he is plagued by constant pain which originates in his 
pelvic/hip area, and that the pain radiates into his spine.  
In support of this contention, the veteran noted, as part of 
a VA Form 21-4138, Statement in Support of Claim, received by 
VA in February 1999, that the pain associated with his pelvic 
disability had increased in severity.  He added that he had 
been afforded private medical treatment from Dr. Currin for 
degenerative arthritis which was caused by his service-
connected injury. 

The Board notes that VA has a duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  See 38 C.F.R. § 3.326 (2000); Green v. 
Derwinski, 1 Vet. App. 121, 123 (1991); Lineberger v. Brown, 
5 Vet. App. 367, 369 (1993); Waddell v. Brown, 5 Vet. App. 
454 (1993).  See also Littke v. Derwinski, 1 Vet. App. 90 
(1990).

The veteran's service-connected pelvic disability is 
evaluated under Diagnostic Codes 5299-5255 of VA's Schedule 
for Rating Disabilities.  It is here noted that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  See 38 C.F.R. § 4.27 
(2000).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5255, a 10 
percent evaluation is warranted when there is malunion of the 
femur with slight knee or hip disability.  When there is 
malunion of the femur with moderate knee or hip disability, a 
20 percent evaluation is warranted.  

Additionally, other applicable diagnostic codes to be 
considered in evaluating pelvic-related disorders are 
Diagnostic Codes 5250, 5251, 5252, 5253, and 5254.  These 
codes set forth the criteria to be considered for ankylosis 
of the hip, limitation of extension of the thigh, limitation 
of flexion of the thigh, impairment of the thigh and flail 
joint of the hip.  After reviewing the evidence, the Board is 
not satisfied that the medical record is sufficient enough to 
proper evaluate the veteran's service-connected disability.

Also, as pointed out by the veteran's representative in the 
course of the above-mentioned September 2000 hearing, it was 
noted that at the time of recent VA examinations afforded the 
veteran the examiner did not have the claims file.  The Board 
notes that such a medical examination should "take into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); 38 C.F.R. § 4.2 (2000) ("[i]f a diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes").  In Crawford v. Brown, 5 Vet. App. 
33, 36 (1993), in which the claimant sought an increased 
rating for a service-connected psychiatric disability and was 
examined by a VA physician who did not review the claimant's 
prior medical records, the United States Court of Appeals for 
Veterans Claims (Court) concluded that the evidence before 
the Board was "inadequate" and remanded the case with 
instruction to conduct a new examination "which takes into 
account the records of prior medical treatment, so that the 
evaluation of the veteran's disability will be a fully 
informed one."  Review of medical history was significant in 
this increased rating case so that the current state of the 
conditions could be viewed in the context of the progression 
of the disabilities at earlier stages.  See VAOPGCPREC 20-95 
(July 14, 1995).   

Additionally, the Board notes that while service connection 
is in effect for the veteran's pelvic injury residuals, the 
evidence of record also shows that the veteran has back-
related problems.  While a VA physician opined in January 
1998 that the veteran's current back problems were not 
related to his pelvic girdle injury incurred in 1969, there 
does not appear to be medical evidence of record which 
explains the relationship between, or attempts to reconcile, 
these two disorders.  An orthopedic medical examination, 
accompanied by opinion, in this regard, would help to clarify 
the record and assure that all symptomatology which results 
from the veteran's service-connected pelvic injury residuals 
is properly considered in determining the issue at hand.

The Board also points out that in the course of the September 
2000 hearing, the veteran testified that he had been 
determined to be totally and permanently disabled by the 
Social Security Administration (SSA), at least partly due to 
his service-connected pelvic disability.  It does not appear 
that any records from SSA have ever been requested or 
obtained by the RO.  Accordingly, the RO should attempt to 
obtain any records held by SSA pertaining to the veteran.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) 
(appropriate weight and consideration must to given to SSA 
records in determining whether to award or deny VA disability 
compensation benefits).  The duty to obtain records is 
particularly applicable to records held by agencies of the 
Federal Government.  See Counts v. Brown, 6 Vet. App. 473 
(1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (2000) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (1999).  

As noted above, the veteran has indicated that, in essence, 
the level of disability associated with his service-connected 
pelvic disorder had increased.  Also, review of the record 
shows that he has not been afforded a VA examination since 
July 1998.  Review of the examination report shows that 
pelvic girdle injury residuals were diagnosed.  However, 
while range of motion findings concerning the lumbar spine 
were reported, it does not appear that such range of motion 
findings regarding the pelvic/hip area were so included.  See 
Diagnostic Codes 5250, 5251, 5252, and 5253.  In view of 
these facts, and in consideration of the veteran's current 
complaints associated with his service-connected pelvic 
disability, the Board finds that another examination would be 
of assistance in this case.  See Littke, supra.

Finally, in the course of his September 2000 hearing, the 
veteran indicated that he had been treated by a private 
physician, James M. Currin, M.D., for his pelvic-related 
problems.  Review of the record shows that some, mostly 
illegible, treatment records, dated in 1996, 1998, and 2000, 
showing treatment afforded the veteran from Dr. Currin are of 
record.  However, the Board is of the opinion that an attempt 
should be made to obtain all records from Dr. Currin 
pertaining to treatment afforded the veteran.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
identify all sources of recent treatment 
received for his service-connected pelvic 
disability, to include medical records 
associated with treatment from Dr. 
Currin, and to furnish signed 
authorizations for release to the VA of 
all private medical records he 
identifies.  Copies of the medical 
records from all sources he identifies 
should then be requested.  All records 
obtained should be added to the claims 
folder.  The veteran should be informed 
that he has a right to present any 
additional evidence or argument while the 
case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The RO should take the appropriate 
action to obtain copies of the pertinent 
decision by the SSA and the evidence on 
which that decision was based.  All 
records obtained should be added to the 
claims folder.  

3.  A VA examination should be conducted 
by an orthopedist to determine the 
current severity of the veteran's 
service-connected pelvic injury 
residuals.  All indicated studies, 
including X-rays, as well as other 
diagnostic tests, if warranted, should be 
performed, and all findings should be set 
forth in detail.  The claims file and a 
copy of this REMAND must be made 
available to the examiner prior to the 
requested examination.  The veteran's 
pelvic region should be examined for 
degrees of both active and passive range 
of motion and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner should also be 
asked to note the normal ranges of motion 
of the pelvis and hips.  Additionally, 
the examiner should be requested to 
determine any weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the pelvis is used repeatedly 
over a period of time.  
In addition, the orthopedist is requested, 
if possible, to distinguish between the 
symptomatology of the veteran's service-
connected pelvic injury residuals as 
opposed to the nonservice-connected lumbar 
back problems.  The rationale for any 
opinion expressed should be included in 
the examination report.  All findings 
should be thereafter associated with the 
veteran's claims folder.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the issue 
concerning entitlement to an increased 
rating for pelvic injury residuals on 
appeal, to include consideration of the 
provisions set out in 38 C.F.R. §§ 4.40, 
4.45, 4.59, and 4.71a Diagnostic Codes 
5250, 5251, 5252, 5253, 5254, and 5255 
(2000).  See also DeLuca, supra.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 8 -


